Citation Nr: 1039104	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  05-09 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for cervical dysplasia.

2.  Entitlement to an initial rating in excess of 10 percent for 
thoracic and lumbar strain with lumbosacral radiculopathy.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from August 1998 to August 2002.

These matters are before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
The Veteran is unrepresented in this appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

This case was most previously before the Board in July 2009 and 
was remanded to the AOJ for additional development.  The AOJ 
attempted to develop the Veteran's claim in accordance with the 
July 2009 Board remand but was unable to achieve any development 
due to the inability to contact the Veteran (as detailed in a 
March 2010 formal finding of unavailability).  In this regard, 
the Board observes that the most recent adjudication, a July 2010 
supplemental statement of the case, was returned to VA as 
undeliverable.

In August 2010 the Veteran contacted the AOJ via facsimile and 
indicated as follows:

After contacting the Appeals office I was 
notified that my Supplemental Statement of 
the Case (SSOC) was mailed to me as of 
July 12, 2010.  I have not received my 
SSOC and would like it sent to me 
immediately.  I am unaware of what is 
going on with my appeal and would like to 
be informed of the status of my case if 
not the outcome and decision of the Board.

In the August 2010 communication, the Veteran provided her 
current address, including her correct zip code.  Based on the 
circumstances of this case, the Board finds that the AOJ should 
resume the development as indicated by the July 2009 Board 
remand.  In addition, as the Veteran last underwent a VA spine 
examination in May 2005, the Veteran should also be afforded a VA 
spine examination to assess the current nature and severity of 
her service-connected low back disability.  The AOJ should also 
mail to the Veteran (if not already undertaken) a copy of the 
July 2010 supplemental statement of the case.

The Veteran is reminded that she has a duty to advise VA of her 
current whereabouts.  Hyson v. Brown, 5 Vet. App. 262 (1993).  As 
stated in Hyson, there is no burden on the part of VA to turn up 
heaven and earth to find a claimant.  The Board can not delay the 
adjudication of a Veteran's case indefinitely or remand a case to 
the RO repeatedly.

The Board notes that a claim for entitlement to a total rating 
based on individual unemployability due to service-connected 
disability (TDIU) is part of an increased rating issue when such 
claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 
447 (2009).  The most recent evidence of record appears to 
indicate that the Veteran is a student, and the Board does not 
find that the Veteran has raised the issue of entitlement to 
TDIU.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should send the Veteran a copy 
of the July 2010 supplemental statement of 
the case to her most recent address of 
record, including her correct zip code, if 
not already undertaken.

2.  Provide the Veteran notice of the 
criteria for rating the thoracic spine and 
lumbar spine separately as in effect prior 
to September 26, 2003, codified at 38 
C.F.R. § 4.71a (2003) and inform her that 
she may submit any evidence or information 
to support her claim in light of this 
criteria.

3.  The AOJ should contact the Veteran and 
request that she furnish the names, 
addresses, and dates of treatment of all 
medical providers, VA as well as non-VA, 
from whom she has received treatment for 
her claimed disabilities, since November 
2006.  After obtaining any necessary 
authorization from the Veteran, the AOJ 
should attempt to obtain a copy of all 
indicated records not already associated 
with the claims folder.

4.  Thereafter, schedule the Veteran for 
an examination to determine the current 
nature and etiology of a disability 
manifested by cervical dysplasia.  Based 
upon examination of the Veteran and review 
of her pertinent medical history, the 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not that the Veteran has a gynecological 
disability reflected by her high cervical 
dysplasia, and if so, whether this 
disability had its onset, as evidenced by 
cervical dysplasia, in service.  The 
rationale for all opinions must be 
provided.  If the requested opinion cannot 
be rendered without resort to speculation, 
the examiner should so state, and provide 
an explanation of why.

5.  The Veteran should be afforded a VA 
examination to determine the nature and 
severity of her service-connected thoracic 
and lumbar strain with lumbosacral 
radiculopathy disability.  The claims file 
must be made available to the examiner for 
review in connection with the examination.  
All indicated studies should be performed, 
and all findings reported in detail.

The Veteran is advised that failure to 
report for a scheduled VA examination, 
without good cause, could adversely affect 
her claim, to include denial of the 
benefits sought.  38 C.F.R § 3.655 (2010).

6.  The AOJ should then readjudicate the 
issues of entitlement to service 
connection for cervical dysplasia and 
entitlement to an initial rating in excess 
of 10 percent for thoracic and lumbar 
strain with lumbosacral radiculopathy.  
The AOJ's adjudication must include 
consideration of the criteria for 
rating the thoracic spine and lumbar 
spine separately as in effect prior to 
September 26, 2003, codified at 38 
C.F.R. § 4.71a (2003).  If either 
benefit sought is not granted to the 
Veteran's satisfaction, a supplemental 
statement of the case should be issued, 
and the Veteran and her representative (if 
any) should be afforded the appropriate 
period to respond.  If an initial rating 
in excess of 10 percent for thoracic and 
lumbar strain with lumbosacral 
radiculopathy is not granted, the 
supplemental statement of the case must 
include the criteria for rating the 
thoracic spine and lumbar spine 
separately as in effect prior to 
September 26, 2003, codified at 38 
C.F.R. § 4.71a (2003).  Thereafter, the 
case should be returned to the Board, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


